IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 30, 2008

                                     No. 07-31067                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


In The Matter Of: MAC-JGC MARKETING INC

                     Debtor

MAC-JGC MARKETING INC

                                                  Appellant
v.

JOHN R POOLE COMPANIES LLC

                                                  Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CV-2885


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
       MAC-JGC Marketing, Inc. appeals the district court’s judgment affirming
the bankruptcy court’s judgment in its favor against John R. Poole Companies,
LLC. For the reasons that follow, we AFFIRM.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-31067

      MAC-JGC first argues that the bankruptcy court erroneously applied
Louisiana’s doctrine of judicial compensation.       Judicial compensation is a
creature of Louisiana law that allows courts to set-off unliquidated claims. See
Fidelity & Deposit Co. of Maryland v. Cloy Construction Co., 463 So. 2d 1365,
1368–69 (La. Ct. App. 1984) (“Judicial compensation takes place when a court
decides two parties are mutually indebted to each other and adjusts the amounts
owed in fixing the judgment.”). The gist of MAC-JGC’s complaint is that the
judicial-compensation doctrine can be invoked only via a counterclaim, whereas
Poole invoked the doctrine via affirmative defense.          But even assuming
Louisiana procedural rules require Poole to plead judicial compensation (a form
of setoff) as a counterclaim, this court has recognized that setoff in federal court
is an affirmative defense. Giles v. Gen. Elec. Co., 245 F.3d 474, 494 n.36 (5th
Cir. 2001) (“[A]n offset . . . is an affirmative defense.”).     Accordingly, the
bankruptcy court did not err in applying the doctrine of judicial compensation.
      MAC-JGC next complains that the bankruptcy court committed reversible
error when it believed at least some of John Poole’s trial testimony. After the
trial—and before the bankruptcy court issued its findings of fact—counsel for
MAC-JGC provided a letter to the court that purportedly undercut some of
Poole’s testimony.    Even after viewing this alleged piece of impeachment
evidence, the bankruptcy court issued findings of fact that relied, in part, on
Poole’s testimony. MAC-JGC asserts that this was error. But the bankruptcy
court, having heard Poole testify and having had the opportunity to consider the
alleged impeachment evidence, did not commit clear error in determining that
Poole was credible.
      Finally, MAC-JGC contends that the bankruptcy court erred when it
determined that the contract unambiguously did not require Poole to assume the
approximately $117,000 owed to BellSouth Advertising. The bankruptcy court
properly determined that the contract at issue unambiguously required MAC-

                                         2
                                  No. 07-31067

JGC to be liable for the BellSouth Advertising debt since that debt was not listed
as a payable on the relevant agreement.
AFFIRMED.




                                        3